Case 4:20-mj-00369-JFJ Document 1 Filed in USDC ND/OK on 10/20/20 Page 1 of 7

 

 

AO 106 (Rev. 06/09) Application for a Search Warrant thet ry
UNITED STATES DISTRICT COURT, g XCT 29 2020
for the Us" pig Mec aie é ae. i Clerk
~~" COURT

Northern District of Oklahoma

In the Matter of the Search of

)
SUBJECT PARCEL: a sealed USPS Priority Mail Express Flat Rate )
Envelope measuring approximately 12 %" X 9%", identified by )

)

)

Case No. 20 My B5U4-SFY

tracking number EJ 416 374 443 US from Zip Code 91311, weighing
approximately 3.1 ounces and postmarked October 14, 2020. The
envelope 's return address is “G Jamily 18668 Remmet Ave
Chatsworth, CA 91311" and is addressed to “Smallwood family 2016
W Ute St Tulsa, OK 74127”

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment “A”

located inthe _Northern_ District of Oklahoma, there is now concealed (identify the person or describe the property to be
seized):

 

See Attachment “B”

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
M1 evidence of a crime;
™ contraband, fruits of crime, or other items illegally possessed;

O property designed for use, intended for use, or used in committing a crime;
O aperson to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. § 841(a)(1) Possession With Intent to Distribute Controlled Substances

The application is based on these facts:

See Affidavit of Robert Firkin, attached hereto.

™ Continued on the attached sheet.

OJ Delayed notice of ___—s_ days (give exact ending date if more than 30 ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

ie Applicant’s signature

Robert Firkin, United States Postal Inspector
Printed name and title

plore og

Sworn to before me
Date: [0-2 - Lo ermen=
pat signature

City and state: Tulsa, OK Tulsa, Oklahoma Jodi F. Jayne, U.S. Magistrate

Printed name and title

 
Case 4:20-mj-00369-JFJ Document 1 Filed in USDC ND/OK on 10/20/20 Page 2 of 7

AFFIDAVIT AND STATEMENT OF PROBABLE CAUSE

I, Robert Firkin, being duly sworn, do hereby depose and state:

1. Your Affiant is Robert Firkin, a duly qualified Inspector for the United States
Postal Inspection Service (USPIS) who has over 12 years of law enforcement experience having
been so employed by the USPIS since August of 2019. Prior to becoming an Inspector for the
USPIS, your affiant was a deputy with the Stafford County Sheriff's Office (VA) for five years
and a detective for the same for four years. Prior to the Stafford County Sheriffs Office, your
affiant was an officer with the University of Georgia Police Department for one and a half years
and an officer with the Atlanta Police Department (GA) for two years. Your affiant has received
specialized training in the use of the U.S. Mails in narcotics investigations through the USPIS.

De The information set forth in this Affidavit is known to me by other law
enforcement personnel or through my own investigation.

3% This Affidavit is based upon the Affiant's personal investigation and upon
information received from other law enforcement officers and agents and may not be inclusive of
all evidence or information available, or of all facts known to me relative to this investigation.
Rather, I have included facts which are necessary to establish probable cause that the parcel
described herein contains controlled substances. This affidavit is made in support of an
application for a search warrant to search and seize contraband, fruits, instrumentalities and
evidence of crimes against the United States in violation of 21 U.S.C. § 841(a)(1) from a USPS

Priority Mail Express Flat Rate Envelope originating in the city of Chatsworth, CA. It is more
Case 4:20-mj-00369-JFJ Document 1 Filed in USDC ND/OK on 10/20/20 Page 3 of 7

specifically described as a sealed USPS Priority Mail Express Flat Rate Envelope measuring
approximately 12 4” X 9 4”, identified by tracking number EJ 416 374 443 US (herein referred
to as “subject parcel”), from Zip Code 91311, weighing approximately 3.1 ounces and
postmarked October 14, 2020. The envelope’s return address is “G family 18668 Remmet Ave
Chatsworth, CA 91311” and is addressed to “Smallwood family 2016 W Ute St Tulsa, OK
74127", The envelope is currently located at the USPIS Tulsa Domicile (Northern District of
Oklahoma).

4. I am aware through training, as well as information from other Postal Inspectors with
extensive experience in drug trafficking investigations the United States Mail is a common and
preferred method for drug traffickers to ship their product. United States Express Mail and
Priority Mail are frequently used by drug dealers for not only shipping illegal drugs, but also for
shipping the proceeds and money from illegal drug sales and purchases. Use of the United States
Mail is favored because of the speed, reliability, and low cost of this service, as well as the
perceived minimal chance of detection of illegal drugs, money, or financial instruments shipped
in such a manner.

5. Iam also aware that drug traffickers often use fictitious return addresses and names on
return addresses, as well as real names and real addresses, with or without the actual person’s
knowledge or consent, to avoid detection in the event the parcel is intercepted by law
enforcement officers. Parcels containing controlled substances often provide minimal
information on the mailing label to avoid detection of a fictitious name or return address.
Traffickers normally use heavy tape on the seams and corners of a parcel and have been known

to use sealed containers and masking scents, to interfere with any drug detection canine’s ability
Case 4:20-mj-00369-JFJ Document 1 Filed in USDC ND/OK on 10/20/20 Page 4 of 7

to detect the narcotics. It is common for traffickers to mail parcels from a different post office
than the one located in the Zip Code area used on the return address, also to avoid detection of
fictitious information.

6. On the evening of October 14, 2020, Oklahoma City based Inspector Brian Hess
alerted your affiant to the subject parcel being processed in California in preparation to be
mailed to the address in Tulsa, Oklahoma. A review of postal business records showed the
payment for the mailing of the subject parcel to have been made in cash.

7. Early on the morning of October 15, 2020, your affiant responded to the USPS
Processing and Distribution Center in Tulsa, located at 2132 S 91 E Ave Tulsa, OK. Your
affiant located and took possession of the subject parcel.

8. Your affiant researched the subject parcel’s return address of 18668 Remmet Ave
Chatsworth, CA 91311. According to an address verification tool on USPS.com and records in
CLEAR, the return address is not a valid address.

9. On September 10, 2020, and October 13, 2020, your affiant executed search warrants
on two separate Priority Mail Express Flat Rate Envelopes mailed from Chatsworth, California
to addresses in Tulsa, Oklahoma. Each of these parcels had the handwritten sender name of “G
family” and each were found to contain several ounces of blue pills marked as oxycodone in
sealed plastic packaging.

10. On August 12, 2020, your affiant executed a search warrant on a Priority Mail
Express Flat Rate Envelope mailed from Chatsworth, California to 2016 W Ute St Tulsa, OK
74127. The parcel had a handwritten sender name of “D family” and was found to contain

approximately 28.47 grams of blue pills marked as oxycodone.
Case 4:20-mj-00369-JFJ Document 1 Filed in USDC ND/OK on 10/20/20 Page 5 of 7

11. On October 19, 2020, your affiant contacted TPD Narcotics Detective David Wamsley
and his narcotics K-9, “Loki.” The subject parcel was placed amongst a variety of USPS
material to include, but not limited to, mop heads, deicing salt, and filing cabinets on the
workroom floor of the USPS Downtown Station, 333 West 4" Street, Tulsa, OK 74101.
Detective Wamsley ran Loki over the material and the subject parcel and advised your affiant
that Loki alerted on the subject parcel. Detective Wamsley advised that he has been a certified
dog handler for the TPD since October of 2000. Detective Wamsley advised that Loki is
certified through the State of Oklahoma in the detection of narcotics odors, including marijuana,
cocaine, heroin, and methamphetamine. Detective Wamsley advised that based on Loki’s alert,
he believes that the subject parcel contains illegal drugs, in violation of federal law.

13. Based on the foregoing, I believe there is evidence to show the subject parcel as
described in paragraph three, was sent via the USPS in violation of 21 U.S.C. § 841(a)(1) and
respectfully request a warrant be issued authorizing the USPIS to search and seize the mailing
package as well as any controlled substances or items of dominion or control inside the package.

“Alobert Fidiin —_——
Inspector
9 United States Postal Inspection Service

rs ~
Sworn and subscribed to before me this ibe day of October 2020.

~

 

HonorableJodi F. Jaye /
United States Magistrate Judge
Northern District of Oklahoma
Case 4:20-mj-00369-JFJ Document 1 Filed in USDC ND/OK on 10/20/20 Page 6 of 7

ATTACHMENT “A”

SUBJECT PARCEL: a sealed USPS Priority Mail Express Flat Rate Envelope measuring
approximately 12 4” X 9 4”, identified by tracking number EJ 416 374 443 US from Zip Code
91311, weighing approximately 3.1 ounces and postmarked October 14, 2020. The envelope’s
return address is “G family 18668 Remmet Ave Chatsworth, CA 91311” and is addressed to
“Smallwood family 2016 W Ute St Tulsa, OK 74127”
Case 4:20-mj-00369-JFJ Document 1 Filed in USDC ND/OK on 10/20/20 Page 7 of 7

ATTACHMENT “B”

Any controlled substances and evidence constituting ownership and intent to possess
controlled substances and possess controlled substances with intent to distribute under

Title 21, United States Code, Section 841.
